            Case 1:19-mc-00119-BAH Document 7 Filed 07/26/19 Page 1 of 9

                                                                                  REC EIVE D
                                                                                        JUL     0I    20rs
                             UNITED STATES DISTRICT COURT                        ChIt, U.S. 0lstlct & Bankruotcv
                                                                                Courts lor tho District ot cotuhlia
                             FORTHE DISTRICT OF COLUMBIA


IN THE MATTER OF THE SEARCII :                       Case: 1:19-mc-00119
OF THE PERSON OF MALIKWILKINS:                       Assigned To : Howell, Beryl A.
DOB:        PDID#:      52 :                         Assign. Date:71812019
                                                     Description: Misc.

                       GOVERNMENT'S MOTION FOR LEAVE TO
                     PRESENT SEARCH WARRAIIT TO CHIEF JUDGE

         The United States of Americ4 by and through its attomey, the United States Attomey for

the District of Columbia hereby moves this Court for leave to present a search warrant to the

Honorable Chief Judge pusuant to Local Rule 57.14(7). As grounds for this motion, the

govemment states the following:

         On Friday, July 5,2019, officers with the Metropolitan Police Department ('MPD")

anested Malik Wilkins for Unlawful Possession        of a Firearm and Ammunition by a Person

Convicted of a Crime Punishable by Imprisonment for a Term Exceeding One Year, in violation

of 18 U.S.C. 922(e)0). The following day, on Saturday, July 6, 2019, MPD Offrcer Kelemen

reported to the United States Attorney's Office where he, together with an Assistant United States

Attomey C'AUSA") drafted a Complaint, Affidavit in Support Thereof, and an Arrest Wanant.

Additionally, Officer Kelemen and the AUSA prepared a Search Warrant for a buccal swab, and

an   Affidavit in Support Thereof (collectively "buccal swab wanant");   see Attachment    A.

         On Saturday, July 6, 2019, the AUSA contacted the on-duty Magistrate Judge, and alerted

her of the new case. The Magistrate Judge advised that she would meet with Officer Kelemen to

review the Complaint and Arrest Warrant (both of which she ultimately signed), but that she would

not review the buccal swab wanant. The Magistrate Judge advised the AUSA that it is not her

practice to authorize buccal swab warrants. The Magistrate Judge suggested that the AUSA

                                                 I
            Case 1:19-mc-00119-BAH Document 7 Filed 07/26/19 Page 2 of 9




submit the buccal swab warrant the following Monday, but stated that she would reject it at that

time.

          The govemment now seeks leave to present the buccal swab warrant to the Chief Judge

pursuant to Local Rule 57.14(7) which allows the Chief Judge to "hear and determine requests for

review of rulings by magistmte judges in criminal cases not already assigned to   a   judge of the

Court."

          WHEREFORE, the government requests leave of the Court to present the buccal swab

warrant to the Honorable ChiefJudge pursuant to Local Rule 57.14(7).




                                            Respectfu   lly submitted,

                                            JESSIE K. LIU
                                            United States Attomey
                                            DCBN #472845

                                     By:      't\WU"*,1<01Av"rt-

                                            Dineen A. Baker
                                            Assistant United States Attomey
                                            D.C. Bar 487820
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20001
                                            202.252-69s4
                                            di ne e n. b ake r@us doj. gov




                                               2
Case 1:19-mc-00119-BAH Document 7 Filed 07/26/19 Page 3 of 9




Attachment A
                         Case 1:19-mc-00119-BAH Document 7 Filed 07/26/19 Page 4 of 9
AO   106 (Rev.   M/10) Application for     a Search Warrant




                                             UMrso Srl.rps DrsrRrcr Counr
                                                                              for the
                                                                       District of Columbia

                 In the Matter ofthe Search                of                    )
          (BieJly describe the prope y to be searched
           or identify the person by name and addtess)
                                                                                 )
                                                                                 )               Case   No.   19-sw-
 the person of MALIK WILKINS AKA MALIK HASSAN                                    )
  WILKINS, B/M, DOB:           , PDID#:                                          )
                                                                                 )

                                                     APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attomey for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property lidenti,fy the pe\on desc be the
prowr'/ lo   be Eearched ond       give its locqlion):
  MALIK WILKINS AKA MALIK HASSAN WLKINS, B/M, OOB:                                   5, PDID#:            , who is presenty in the cu3tody ol law enforcement
  in fle District of Columbia.
located in       the                                       District   of             Columbia                       , there is now concealed (identify rhe
pe6on or describe       the   propery to   be   teized):
 a saliva sample from the defendant's mouth


           The basis for the search under Fed. R. Crim. P. 47(c) is (check                       one or   nore):
                    d    evidence of a crime;
                    O contraband, fruits of crime, or other items illegally possessed;
                    O property designed for use, intended for use, or used in committing                             a crime;
                    D a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:

            Code         Section                                                                 Afense Description
        18 U.S.C. Section           922(9)(1)               UnlaMul Possession of a Fireaifri and Ammrinition by a Person Convicted of a
                                                            Crime Punishable by lmprisonment for a Term Exceeding One Year

           The application is based on these facts:

         see attached Afridavit

            O Continued on the attached sheet.
            O Delayed notice of _      days (give exact ending                        date   if more than 30 days:                          ) is requested
                  under 18 U.S.C. $ 31034 the basis ofwhich is set forth on the attached sheet.



                                                                                                                   Applicant's signature

                                                                                                    Officer Cornel Keleman, MPD Officer
                                                                                                                   Ptinted name and tille

Swom to before me and signed in my presence


Date                07            19
                                                                                                                     Judge's signoture

City and state: Washin                     , D.C.                                       Deborah A. Robinson, United Stales Ma gistrate Jud ge
                                                                                                                   Printed name ahd title
                           Case 1:19-mc-00119-BAH Document 7 Filed 07/26/19 Page 5 of 9


AO 93 (Rev. l1/13)   Search and Seizure   warrant



                                               UNrreo Srarss Dtsrnrcr Counr
                                                                            for the
                                                                   District of Columbia

                  In the Matter ofthe Search of                                )
             (Biefly describe the properly to be searched                      )
              ot identify the Wrson W tame and address)                        )      Case   No.        19-SW-
       the person of MALIK WILKINS AKA MALIK HASSAN                            )
        WILKINS, B/M, DOB:          5, PDID#:                                  )
                                                                               )

                                                    SEARCII AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attomey for the govemment requests the search
of the following person or properb. located in the                             District of              Columbia
(ide^tify the pefion ol desdibe the poperty to be seorched and give its locatiott)l

     MALIK WILKINS AKA MALIK HASSAN WILKINS, B/M, DOB:                                         , PDID#:                  who is presently in the custody
     of law enforcement in the District of Columbia.




          I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such searchwill reveal (identify tle person or describe            the   property to be seized)l

     a saliva sample from the defendant's mouth.




          yOU ARE COMMAI\DED to execute this warrant on or before                    July 20, 2019                       j
                                                                                                          @ot to erceed t days)
      f   in the daytime 6:00 a.m. to 10:00 p.m. tr at ary time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy ofthe warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution ofthe warrant, must prepale ar inventory
as required by law and promptly retum this warrant and inventory to                        Deborah A. Robinson
                                                                                                           (IJnited States Magisiate Judge)

     D Pursuant to 18 U.S.C. $ 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
$ 2705 (except for delay oftrial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for _ days lzor to aveed 30) D until, the facts justifying, the later specific date of

Date and time     issued:           0206/2019 0:00 am
                                                                                                                    Judge's signaturc


City and state:                Washington, D.C.                                         Deborah A. Robinson, United States Magistmte Judge
                                                                                                                  Printed name and title
                           Case 1:19-mc-00119-BAH Document 7 Filed 07/26/19 Page 6 of 9


AO93 (Rev. I I/13)   Se€rch and   Seiarc Wanant (kge 2)

                                                                       Return
Case No.:                                   Date and time warrant executed:         Copy of warrant and inventory left with
   1g-SW-
Inventory made in the presence of             :



lnventory of the property taken and name of any person(s) seized




                                                                    Certification


          I declare under penalty of perjuy that this inventory is conect and was retumed along with the original warrant to the
designated judge.




Date:
                                                                                           Ex ecuti ng ofri cet's si gtalure




                                                                                              fuinted ndtne and title
         Case 1:19-mc-00119-BAH Document 7 Filed 07/26/19 Page 7 of 9




                            UNITED STATES DISTRICT COURT
                            FORTHE DISTRICT OF COLUMBIA

IN THE MATTER OF THE
APPLICATION OF THE UNITED
STATES OF AMERICA FOR A SEARCH                                Case No.
WARRANT FOR THE PERSON OF
MALIKWILKINS, BM;
DOBI        ; PDID:

    AFFIDAVIT IN SUPPORT OF AI\ APPLICATION FOR A SEARCH WARRANT


        I, Comel Kelemen, an Officer with the Metropolitan Police Department, hereinafter the
AfFrant, being duly swom, deposes and states as follows:

AGENT BACKGROUND: I am a police officer with the Metropolitan Police Department,
curently assigned to the Narcotics and Special Investigations Division (NSID), Gun Recovery
Unit (GRU). I have been a police officer with MPD for approximately four years. I am familiar
with firearms and firearms law in the District of Columbia.

SUBJECT:       For the person of Malik Wilkins, BM; DOB:                  ; PDID:

INVESTIGATION:

        On Friday, July 5, 2019, members of the Metropolitan Police Departrnent (MPD),
Narcotics and Special Investigations Division (NSID), Gun Recovery Unit (GRU), were
conducting gun interdiction activities in the Sixth District. At approximately 9:52 p.m., Officer
Tariq monitored a live stream of social-media video ("live stream") that showed an individual that
Officers Tariq and Kelly recognized as the defendant, Malik Williams, standing outside and in or
around the 200 block of 37fi Place, SE, Washington, D.C. During the live stream, defendant
Wilkins could be seen wearing a blue beanie, a white t-shirt, and a silver necklace, with an apparent
firearm that was inside of his right pants pocket with an apparent large capacity ammunition
feeding device inserted into the firearm and protruding out ofhis pocket.

        At that point, members of the GRU were sent to respond to the general area of the 200
block of 37ft Place, SE, Washington, D.C., in order to canvas the area. By approximately 10:05
p.m., Officers Williams and Logan observed an individual seated in the front passenger seat of a
black Honda Accord that was parked in the 200 block of37s Place, S.E. The individual was a
black male, wearing a white shirt and a blue hat, which generally matched the lookout description
that had been given over the radio. When offrcers illuminated the interior of the car with a light,
the individual (later identified as the defendant) began to maneuver his body in a slouch as if to
hide from the officers. OfEcers then approached the vehicle and ordered the defendant in the front
passenger seat to step out of the vehicle, and both the defendant and the female driver (the only
occupants of the car) were cuffed for officer safety.
          Case 1:19-mc-00119-BAH Document 7 Filed 07/26/19 Page 8 of 9




         Within moments, Officers Kelly and Tariq arrived at the vehicle, and the defendant was
confirmed as the individual who had been viewed in the live skeam beginning at 9:52 p.m. Just
as in the live strearn, the defendant was wefiing a blue beanie, a white t-shirt, and a silver necklace.
Your affiant arrived on the scene shortly afterwards, and likewise saw the defendant's appearance.
Having viewed a recording ofthe live stream both before the stop ofthe defendant and since, your
affiant believes the defendant is the same individual that is in the live stream.

        Your affiant and others searched the vehicle for the weapon that had been observed in the
live stream. Officers searched the floorboard of the front passenger seat where the defendant had
been seated. Offrcer Kelly searched a black bag which was on the floorboard ofthe front passenger
seat, and observed a firearm inside the bag.

        Crime scene recovered and processed the firearm from within the bag. The firearm was
                                                                              I
determined to be a .40 caliber semi-automatic handgun, loaded with round of .40 caliber
ammunition in the chamber and 14 additional rounds of .40 caliber ammunition loaded in the
magazine. The firearm appeared fully functional, is designed to expel a projectile by the action of
an explosive, has a barrel length of less than twelve inches, and is capable of being fired by the
use ofa single hand. The magazine holds more than 10 rounds of ammunition, thereby qualifying
as a large capaclty feeding device. Furthermore, offrcers believe that the firearm is substantially
similar in appearance to, and consistent with, the firearm that was viewed in the defendant's pocket
during the live sfteam, just minutes before the frrearm was recovered.

        There are no gun and ammunition manufacturers in the District of Columbia. Accordingly,
your affiant believes that the firearm and ammunition traveled in interstate commerce before their
possession by the defendant on July 5, 2019.

       A law enforcement database check, along with a check of online Maryland case records,
revealed that defendant Wilkins was previously convicted in Prince George's County, Maryland,
Case Number CT310364, in March of 2014, of several crimes, at least two of which are punishable
by more than a year of incarceration: armed carjacking, and use of a handgun in a crime of
violence. It appears that in September of 2014, the defendant was sentenced to 30 years, with all
but 15 years suspended, for the armed carjacking, and to 15 years for the handgun offense; and
that in June of 2018, the defendant's sentence was reconsidered and lessened by Maryland
authorities. Defendant Wilkins is therefore in violation of Title 18, U.S.C. Section 922(9), felon
in possession of a firearm.

       As noted above, in the context of investigating this crime, officers recovered a .40 caliber
semi-automatic handgun and a magazine. Based upon your Affiant's training and experience in
the recovery of firearms in similar circumstances, this firearm likely contains DNA. In my
experience, some DNA is often Ieft on and recovered from evidence of this kind.

        Based upon the facts ofthe case, there an evidentiary nexus between the recovered firearm
and the individual whose DNA is sought. In particular, the firearm was located in in a bag on the
floorboard next to where the defendant had been sitting. This firearm was swabbed for potential
DNA, consistent with the policies of the Mehopolitan Police Department and the D.c. Department
of Forensic Sciences ('DFS"). This firearm is awaiting testing at the DFS laboratory. The
          Case 1:19-mc-00119-BAH Document 7 Filed 07/26/19 Page 9 of 9




government now seeks to obtain a saliva sample from the defendant to compare the defendant's
DNA to the DNA found on this firearm. A match between the defendant's DNA and the DNA on
the firearm would make a fact of consequence in this case - the defendant's unlawful possession
of the firearm - more or less probable.

PROBABLE CAUSE:

        There is probable cause to search the defendant for a saliva sample containing his DNA
because there is a fair probability that his DNA is evidence of a crime. The firearm recovered
likely contains DNA. The firearm was swabbed for DNA, and the govemment plans to test the
evidence for DNA upon receipt of the defendant's DNA. A match between the defendant's DNA
and DNA on the firearm would make it more or less probable that defendant committed the crime
of unlawful possession of the firearm.

        There is probable cause to search the defendant for his saliva sample as it is evidence of
the crime of Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
Punishable by Imprisonment for a Term Exceeding One Year, in violation of 18 U.S.C. $
922(g(1). Therefore, I respectfully request that a search warrant be issued permitting members of
the Metropolitan Police Department and/or the D.C. Department of Forensic Sciences to take a
buccal swab from Defendant Malik Wilkins.




July 6,2019                                         Comel Kelemen, Offrcer, Badge #5005
                                                    Metropolitan Police Department


Subscribed and sworn to before me this   _day      of July, 2019




                                                    Deborah A. Robinson
                                                    United States Magistrate Judge
